Citation Nr: 1417317	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  08-33 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine, status post L4-L5 laminectomy (except for a period when a temporary total rating was in effect).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1996 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Offices (RO), in New York, New York, and Montgomery, Alabama, respectively.  In the July 2007 decision, the RO granted an increased (20 percent) disability rating for degenerative disc disease of the lumbosacral spine with herniated nucleus pulposis at L5-S1 with spinal stenosis, effective January 23, 2007.  In the May 2008 decision, the RO denied entitlement to a TDIU.  The RO in Montgomery, Alabama, currently has jurisdiction over the Veteran's claims.

In July 2011, the RO granted a temporary total (100 percent) disability rating for the Veteran's service-connected back disability due to surgery requiring convalescence, effective from December 10, 2010, through March 31, 2011.  A 20 percent disability rating was resumed from April 1, 2011.

As the Veteran was granted the full benefit sought during the period from December 10, 2010, through March 31, 2011, his claim for an increased disability rating for the service-connected back disability during that period will not be addressed by the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This matter was previously before the Board in September 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

In August 2012, the agency of original jurisdiction granted service connection for peripheral neuropathy of the right and left lower extremities and assigned initial 30 percent and 20 percent disability ratings, respectively.  An effective date of October 1, 2011, was assigned for the grant of service connection for peripheral neuropathy of the right lower extremity, and an effective date of October 2, 2011, was assigned for the grant of service connection for peripheral neuropathy of the left lower extremity.  These determinations are also on appeal as part of the underlying claim for an increased rating for the service-connected back disability.
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The issue of entitlement to an increased rating for the service-connected back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  Service connection has been established for the Veteran's following disabilities: generalized anxiety disorder, rated 50 percent disabling; peripheral neuropathy of the right lower extremity, rated 30 percent disabling; peripheral neuropathy of the left lower extremity, rated 20 percent disabling; degenerative disc disease of the lumbar spine, status-post L4-L5 laminectomy, rated 20 percent disabling; hypertension, rated 10 percent disabling; residuals of a laceration of the 5th metatarsal of the left hand, rated 10 percent disabling; tinea versicolor, rated 10 percent disabling; hemorrhoids, rated noncompensable; and pseudofolliculitis barbae, rated noncompensable.  His combined disability rating is 80 percent.

2.  The Veteran's service-connected back and psychiatric disabilities preclude all substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) as amended and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

As the Board is granting the claim for a TDIU, the claim is substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  VA will grant entitlement to a TDIU when the evidence shows that a Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for the following disabilities: generalized anxiety disorder, rated 50 percent disabling; peripheral neuropathy of the right lower extremity, rated 30 percent disabling; peripheral neuropathy of the left lower extremity, rated 20 percent disabling; degenerative disc disease of the lumbar spine, status-post L4-L5 laminectomy, rated 20 percent disabling; hypertension, rated 10 percent disabling; residuals of a laceration of the 5th metatarsal of the left hand, rated 10 percent disabling; tinea versicolor, rated 10 percent disabling; hemorrhoids, rated noncompensable; and pseudofolliculitis barbae, rated noncompensable.  His combined disability rating is 80 percent.  The Veteran, therefore, meets the percentage requirements for a TDIU.  See Id.

The remaining question is whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

VA treatment records dated from February 2005 to October 2010, VA examination reports dated in January and June 2005, March 2007, March 2008, and February 2010, "Offer of Light Duty Assignment" forms from the Veteran's employer dated in April, May, and August 2005, statements from the Veteran dated in January, March, and November 2007 and March 2008, a November 2007 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940), and the Veteran's October 2009 Appeal To Board Of Veterans' Appeals (VA Form 9) indicate that he earned an Associate's Degree in Human Services, had completed vocational rehabilitation, and was pursuing an advanced degree in social work.  Prior to March 2007, he was employed full time as a transportation security screener and a police officer for various government agencies, but missed some time from work and experienced difficulties at work due to symptoms associated with his back disability (e.g. back pain, soreness, and stiffness, neurologic symptoms in his legs following prolonged standing, and fatigue due to medications used to treat his back symptoms).  He also experienced problems at work due to symptoms associated with his psychiatric disability, including confusion and a feeling of wanting to give up.  He was assigned light duty at his job as a transportation security screener in that he was restricted from lifting, bending, stooping, twisting, pushing, and pulling and was limited to five minutes of standing, 30 minutes of walking, and six hours of sitting per day.  He was also placed on light duty at his job as a police officer following a motor vehicle accident which aggravated his back symptoms.  

The Veteran reportedly left his job as a transportation security screener in October 2005 as a result of an increase in paranoid ideation.  He resigned from his job as a police officer in March 2007 because his back symptoms were aggravated by equipment that he was required to wear and by activities that were required as part of his job (e.g. prolonged standing, sitting, walking, and bending).  Also, he continually missed work due to back pain and oversleeping as a result of the medications that he took to treat his back symptoms.  In addition, he believed that he was "pushed out of his job" because he was not liked by his employer.  Although he was offered a job as a security guard in June 2007, he was unable to accept the offer due to his physical disabilities.  Global Assessment of Functioning (GAF) scores of 50 were assigned on various occasions, indicative of an inability to work.

The clinical psychologist who conducted the March 2007 VA examination reported that the symptoms of the Veteran's psychiatric disability (diagnosed as generalized anxiety disorder and depressive disorder not otherwise specified) severely impacted his occupational functioning in that he had been unable to maintain a job without ultimately expressing some belief that his coworkers were isolating and ostracizing him due to his physical disabilities and his anxiety behavior.  These beliefs caused him to leave two jobs during the previous four years.  Also, he described difficulties attending class at school.
The psychologist who conducted the March 2008 VA psychiatric examination indicated that the Veteran was attending school, but that he had left his job due to physical issues.  His anxiety reportedly impinged significantly upon his daily life and his ability to perform to his potential and he was intermittently unable to function socially, academically, and vocationally when he would "shut down" due to overwhelming anxiety.  He missed time from work when feeling anxious or depressed and his social isolation kept him from wanting to be in an environment in which he would have to interact with others.

A March 2008 VA general medical examination report includes an opinion that the Veteran's service-connected back disability would have a moderate impact on his employability.  This opinion was based on the fact that he would experience difficulty with prolonged sitting and performing moderately intensive activities.

A February 2010 VA psychiatric examination report includes an opinion that the Veteran was not unemployable as a result of his anxiety and depression, but that these symptoms did cause some increased absenteeism in school and would likely do so in an occupational setting.  Also, social avoidance and guardedness would likely create some tension in work relationships.  However, occupational impairment from psychiatric symptoms would most likely be mild.

The physician who conducted a February 2010 VA general medical examination opined that the Veteran's back disability prevented all forms of physical labor (heavy and light), but did not affect sedentary labor.  Also, his other service-connected physical disabilities did not affect employment.  The examiner did not provide any further explanation or rationale for these opinions.

VA examination reports dated in October 2011 indicate that the Veteran's service-connected back and neurologic disabilities would prevent physical, but not sedentary labor.  There was no further explanation or reasoning provided for these opinions.

The opinion of the physician who conducted the February 2010 VA general medical examination and the October 2011 opinions are of limited probative value because they are not accompanied by any specific explanations or rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In sum, the evidence indicates that the Veteran has not engaged in any employment since March 2007, that he had experienced difficulties while working due to his service-connected back and psychiatric disabilities, and that the combination of these disabilities impairs his ability to maintain gainful employment (both physical and sedentary).  At the very least, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected back and psychiatric disabilities prevent him from securing and following substantially gainful employment consistent with his education and occupational experience.  Resolving all reasonable doubt in his favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(a).


ORDER

Entitlement to a TDIU is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment. The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment. Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

In this case, the Veteran was afforded a VA examination in October 2011 to assess the severity of his service-connected back disability.  Forward flexion of the thoracolumbar spine was reported as being to 80 degrees, with objective evidence of painful motion beginning at 60 degrees.  Also, the examiner indicated that there was functional loss and/or functional impairment of the thoracolumbar spine in terms of less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing, and/or weight-bearing.

Although the October 2011 examiner noted that there was no additional limitation in the ranges of spinal motion following repetitive-use testing, the Veteran was reportedly unable to perform any repetitive-use testing due to pain.  Moreover, the examiner did not report the point, if any, at which the above reported factors (especially excess fatigability) caused functional impairment.  Thus, clarification is required.  See Mitchell, 25 Vet. App. at 43-4; 38 C.F.R. §§ 4.40, 4.45, 4.59.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon VA to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  A remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his back disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA examination to evaluate the current nature and severity of his service-connected back disability.  All indicated tests and studies shall be conducted.  The claims file, including a copy of this remand and any relevant records contained in the Virtual VA and VBMS systems, must be sent to the examiner for review.

The ranges of thoracolumbar spinal motions shall be reported in degrees.  The examiner shall also specifically answer the following question with respect to all appropriate ranges of spinal motion:

What is the extent of any additional limitation of motion (in degrees) of any thoracolumbar spinal motion due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups?

The examiner shall report whether there is any ankylosis of the thoracolumbar spine or entire spine.  If ankylosis is present, the examiner shall specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner shall also report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during the past 12 months.

The examiner shall also specify the nerves affected by the service-connected back disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions regarding the severity of his back disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

3.  The agency of original jurisdiction shall review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it shall be undertaken prior to further claims adjudication.

4.  The agency of original jurisdiction shall readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). The purpose of this remand is to obtain additional information.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


